Appeal by an employer, its insurance carrier and the Special Disability Fund from a decision and award allowing death benefits to the widow and minor children of a deceased employee. Decedent was employed as a clerk in a hardware store. He was found behind a counter in the store in a semiconscious condition on the floor with severe head injuries from which he subsequently died. Appellants do not dispute decedent’s fall or the fact that his death resulted from traumatic injuries resulting therefrom. They contend however that the fall was caused by a fainting fit or some internal seizure which had nothing to do with decedent’s employment — in other words the fall was idiopathic. The board found that decedent slipped and fell, and that his injuries were accidental and arose out of and in the course of his employment. It was found specifically that decedent did not fall because of a fainting fit or any other kind of seizure. The occurrence was unwitnessed and hence the presumption arising under sections 20 and 21 of the Workmen’s Compensation Law may be applied (Matter of Hoffman v. New York Central B. B. Co., 290 N. Y. 277). Moreover there were present some circumstances supporting the board’s findings, aside from a bare presumption, rather slight in character but nevertheless of some probative value. On the whole record we think that the board’s factual findings cannot be disturbed as a matter of law. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Coon, Halpem, Imrie and Zeller, JJ.